Case: 19-30968     Document: 00516077833         Page: 1     Date Filed: 11/02/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     November 2, 2021
                                  No. 19-30968                         Lyle W. Cayce
                                                                            Clerk

   Gregory C. Kapordelis,

                                                           Petitioner—Appellant,

                                      versus

   Rodney Myers,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:19-CV-275


   Before King, Higginson, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
         Early one morning, federal inmate Gregory Kapordelis broke his
   government-issued continuous positive airway pressure mask (his CPAP
   mask). A Discipline Hearing Officer (DHO) found that Kapordelis violated
   Bureau of Prisons (BOP) Disciplinary Code 218, which prohibits
   “[d]estroying, altering or damaging government property . . . having a value
   in excess of $100.” 28 C.F.R. § 541.3(b), Table 1 (2018). Deprived of
   twenty-seven days of good conduct time, Kapordelis filed a 28 U.S.C. § 2241
   habeas petition challenging his disciplinary conviction. The district court
   denied Kapordelis’s petition, and he appeals. We AFFIRM.
Case: 19-30968      Document: 00516077833            Page: 2    Date Filed: 11/02/2021




                                      No. 19-30968

                                           I.
          On August 9, 2018, Kapordelis reported to a medical unit at Oakdale
   Federal Correctional Institution (Oakdale), where he is incarcerated, and
   notified staff that he broke his CPAP mask. Staff members informed
   Kapordelis that he was not authorized to be in the medical unit, but he
   remained there for some time before leaving. He returned to the unit later
   that day, and the Operations Lieutenant was called to remove him.
          An incident report was filed, and the matter was referred to the DHO
   for a hearing on disciplinary charges of being in an unauthorized area
   (Disciplinary Code 316), refusing to obey an order (Disciplinary Code 307),
   and destroying, altering or damaging government property in excess of $100
   (Disciplinary Code 218). See 28 C.F.R. § 541.3(b). At the hearing, held
   August 27, 2018, Kapordelis stated that he awoke suffering from a “coughing
   fit” and tried to remove his CPAP mask. In doing so, he said the mask “just
   snapped.” He contended that he did not deliberately break the mask and
   that, in the twelve years he had been wearing a CPAP mask, he had never
   broken one.
          Several “statements”—in the form of emails from witnesses
   responding to inquiries from the DHO—were submitted at the hearing,
   including one from Dr. Kenneth Russell, the Oakdale inmate physician. The
   DHO had asked Dr. Russell prior to the hearing whether “it [was] likely an
   inmate could break a CPAP mask.” Dr. Russell responded:
         I would have to see it first, some of these are made of hard
         plastic. Most of them you can [sit] on, and not break them. In
         general use, unless it is an old mask, or unless it did not fit their
         face, it would have to be intentional for it to break.
   In addition to Dr. Russell’s email, the DHO considered a statement from a
   CPAP Supply USA representative recorded in the initial incident report.
   The CPAP representative stated to Oakdale medical staff that “it is far from




                                           2
Case: 19-30968     Document: 00516077833          Page: 3   Date Filed: 11/02/2021




                                   No. 19-30968

   common for the mask to just break unless it is user error.” According to the
   record, the DHO also inspected Kapordelis’s broken CPAP mask.
          After receiving the evidence, the DHO issued a report that dismissed
   the charges against Kapordelis for refusing to obey an order and being in an
   unauthorized area but sustained the charge for damaging government
   property. The DHO acknowledged Kapordelis’s assertions to the contrary
   but found that the CPAP representative’s statement coupled with Dr.
   Russell’s statement supported a finding that Kapordelis violated Disciplinary
   Code 218. Consequently, the DHO sanctioned Kapordelis with a loss of
   twenty-seven days of good conduct time.
          Kapordelis administratively appealed, contending that the evidence
   that he broke the mask accidentally was unrebutted and that the CPAP
   representative’s and Dr. Russell’s statements were insufficient to show that
   Kapordelis deliberately broke the mask. Additionally, he asserted that the
   “DHO inspected the broken mask at the hearing” and “observed” that the
   mask part that broke was the plastic “flexible spacebar,” which is “designed
   to bend when the mask is removed” and “is the most fragile part of the CPAP
   mask.” He speculated that replacing the spacebar “would likely cost less
   than $20,” well below Disciplinary Code 218’s $100 threshold. Kapordelis
   also asserted that Dr. Russell never actually made the statement on which the
   DHO relied in sustaining the property-damage charge.           Kapordelis’s
   administrative appeal was denied.
          In March 2019, Kapordelis filed a pro se petition for habeas corpus
   pursuant to 28 U.S.C. § 2241 in the Western District of Louisiana against
   Rodney Myers, the warden at Oakdale. In his § 2241 petition, Kapordelis
   asserted that his due process rights were violated because no evidence was
   presented that he intentionally destroyed his CPAP mask and the DHO relied
   on a statement that, according to Kapordelis, Dr. Russell never made.
   Kapordelis also contended that revocation of good-time credits for




                                         3
Case: 19-30968     Document: 00516077833             Page: 4   Date Filed: 11/02/2021




                                      No. 19-30968

   accidentally breaking a mask that he required because of a disability violated
   the Americans with Disabilities Act. He sought expungement of the incident
   report, restoration of good conduct time, and a transfer to a prison facility
   closer to his family in Tampa, Florida.
           In opposition, the respondent countered that Kapordelis failed to
   demonstrate that his due process rights had been violated. The respondent
   cited the DHO’s post-hearing declaration, which stated that “explicit intent
   to destroy government property is not a necessary threshold for finding an
   individual guilty.” Relying on this interpretation, the respondent asserted
   that Kapordelis’s admission that the CPAP mask broke while in his
   possession and the statement given by the CPAP representative were
   “sufficient to find [Kapordelis] guilty of wrongfully destroying government
   property, either through explicit intention or negligent and/or improper
   use.”
           The magistrate judge to whom the case was assigned recommended
   that Kapordelis’s § 2241 application be denied and dismissed with prejudice.
   Based on the disciplinary hearing evidence and the BOP regional director’s
   appellate finding that Kapordelis had failed to present any evidence to
   support his assertion that the damage to the mask was accidental, the
   magistrate concluded that “the evidence [was] sufficient to sustain a
   disciplinary conviction.” Furthermore, the magistrate found that Kapordelis
   failed to provide any support for his allegation that Dr. Russell did not make
   the statement attributed to him.
           Over Kapordelis’s objections, the district court adopted the
   magistrate judge’s recommendation and dismissed Kapordelis’s § 2241
   application. The district court observed that “[t]he DHO’s findings clearly
   point[ed] to a finding of intentional damage, as she repeatedly cited Dr.
   Russell’s statement that the mask generally would not break without an
   ‘intentional’ act.” The district court ultimately held that Kapordelis’s




                                           4
Case: 19-30968        Document: 00516077833             Page: 5      Date Filed: 11/02/2021




                                         No. 19-30968

   admission that the mask broke in his possession, coupled with the statements
   from the CPAP representative and Dr. Russell establishing that “this would
   not ordinarily occur on accident,” were sufficient to support the disciplinary
   conviction under the “some evidence” standard. Kapordelis challenged the
   district court’s ruling in a timely motion under Federal Rule of Civil
   Procedure 59(e), repeating his prior arguments. The district court denied
   that motion, and Kapordelis timely appealed.
                                             II.
           Kapordelis raises four issues on appeal: (1) whether the district court
   erred in finding there was “some evidence” from which the DHO could
   conclude that Kapordelis intentionally broke his CPAP mask; (2) whether
   Disciplinary Code 218 provided fair notice that it proscribes unintentional
   conduct resulting in damaged property; (3) whether there was “some
   evidence” to support the DHO’s finding that Kapordelis caused damage in
   excess of $100; and (4) whether the district court erred by denying
   Kapordelis’s Rule 59(e) motion. 1 We address each issue in turn.
                                              A.
           Kapordelis first contends that the district court erred in finding there
   was sufficient evidence for the DHO to conclude that he intentionally
   damaged his mask in violation of Disciplinary Code 218. We review this issue
   of law de novo. Teague v. Quarterman, 482 F.3d 769, 773 (5th Cir. 2007);
   Hudson v. Johnson, 242 F.3d 534, 535 (5th Cir. 2001).




           1
              Kapordelis does not address his claims arising under the Americans with
   Disabilities Act and alleging a denial of due process on the ground that Dr. Russell’s
   statement was falsely attributed to him. Therefore, he has abandoned these claims. See
   Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993) (observing that although this court
   liberally construes pro se briefs, arguments must be briefed to be preserved).




                                               5
Case: 19-30968      Document: 00516077833           Page: 6    Date Filed: 11/02/2021




                                     No. 19-30968

          Because Kapordelis has a liberty interest in his accumulated good time
   credits, revocation of the credits must comply with minimal requirements of
   due process. See Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 453–
   56 (1985); Henson v. U.S. Bureau of Prisons, 213 F.3d 897, 898 (5th Cir. 2000);
   Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997). The Supreme Court has
   held that due process is satisfied in this context if, inter alia, “some evidence
   supports the decision by the prison disciplinary board to revoke good time
   credits.” Hill, 472 U.S. at 455. Under this standard, “prison disciplinary
   proceedings will be overturned only where there is no evidence whatsoever to
   support the decision of the prison officials.” Reeves v. Pettcox, 19 F.3d 1060,
   1062 (5th Cir. 1994) (per curiam) (emphasis added).
          This court is not required to examine the entire record of a disciplinary
   proceeding, independently assess witness credibility, or weigh the evidence
   to determine whether “some evidence” supports the DHO’s decision. See
   Hill, 472 U.S. at 455–56. Rather, we examine whether the finding of guilt has
   the “support of some facts or any evidence at all.” Gibbs v. King, 779 F.2d
   1040, 1044 (5th Cir. 1986) (internal quotation marks and citation omitted).
   Only when the record is “so devoid of evidence that the findings of the
   [DHO] were without support or otherwise arbitrary” will we grant habeas
   relief on this ground. Hill, 472 U.S. at 457 (finding the “some evidence”
   standard met even where there was “no direct evidence” and the existing
   evidence was “meager”).
          Kapordelis contends that the evidence the DHO cited in support of
   her decision fails to establish “some evidence” of intentional damage to his
   CPAP mask. He specifically challenges three things: First, the DHO relied
   on Kapordelis’s admission that the mask broke while in his possession. But
   Kapordelis never admitted to damaging the mask intentionally. Instead, he
   stated that the mask “just snapped” when he removed it amidst a coughing




                                          6
Case: 19-30968      Document: 00516077833          Page: 7    Date Filed: 11/02/2021




                                    No. 19-30968

   fit. We agree with Kapordelis that this “admission” does not, by itself,
   suffice as “some evidence” of intentional conduct.
          Second, the DHO relied on a CPAP sales representative’s statement
   that “it is far from common for the mask to just break unless it is user error.”
   The district court found this to be evidence that a CPAP mask “ordinarily
   would not [break] on accident.” However, Kapordelis contends that, read
   literally, the CPAP sales representative’s statement merely suggests that it is
   uncommon for a mask to break unless the user accidentally or negligently
   does something to break it. We tend to agree. Even if the phrase “user
   error” includes intentional conduct, the CPAP sales representative’s
   statement does not support the proposition that a mask would ordinarily
   break only due to intentional conduct. At essence, it is merely a truism that
   does not tend to prove or disprove the proposition that Kapordelis
   intentionally damaged his CPAP mask.
          Thirdly, the DHO’s report repeatedly cited Dr. Russell’s conclusion,
   in response to whether “it [was] likely an inmate could break a CPAP mask,”
   that “[i]n general use, unless it is an old mask, or unless it did not fit their
   face, it would have to be intentional for it to break.” This is where
   Kapordelis’s argument falters.
          He asserts that Dr. Russell’s statement is inapplicable because it
   pertains to the “hard plastic” part of the CPAP mask rather than its “flexible
   spacebar.” But even assuming the mask’s damage was limited to the
   spacebar, there is no evidence in the record indicating that the spacebar was
   more susceptible to breaking than the rest of the mask, or that it was not
   likewise composed of “hard plastic” as characterized by Dr. Russell in his
   statement.
          Kapordelis further contends that Dr. Russell’s statement is irrelevant
   because it was based on several caveats that were never verified. He points
   out that Dr. Russell conditioned his opinion on the age of the CPAP mask




                                          7
Case: 19-30968        Document: 00516077833             Page: 8      Date Filed: 11/02/2021




                                        No. 19-30968

   and whether the mask fit the face of the wearer. Although there is nothing to
   indicate that Dr. Russell ever examined Kapordelis’s CPAP mask, we cannot
   say that these limitations deprive his statement of all evidentiary value. The
   DHO’s report and her subsequent declaration indicate that she considered,
   among other evidence, both Kapordelis’s broken CPAP mask and Dr.
   Russell’s statement at the hearing. Thus, the DHO had the opportunity
   personally to observe Kapordelis’s CPAP mask and evaluate the caveats in
   Dr. Russell’s statement against it.
           This is enough to meet the “some evidence” standard that governs
   our review. In other words, “the record is not so devoid of evidence that the
   findings of the [DHO] were without support or otherwise arbitrary.” Hill,
   472 U.S. at 457. A prison official’s disciplinary decision “will be overturned
   only where there is no evidence whatsoever to support [it].” Reeves, 19 F.3d
   at 1062. Even discounting the other evidence relied upon by the DHO, her
   finding of culpability was supported, at a minimum, by Dr. Russell’s
   statement that “it would have to be intentional for [the mask] to break,” and
   the DHO’s inspection of the broken mask itself. We thus agree with the
   district court that there was sufficient evidence to support a finding of
   intentional damage to Kapordelis’s CPAP mask under Disciplinary Code
   218.
                                             B.
           Kapordelis contends that Disciplinary Code 218 is impermissibly
   vague because it fails to provide fair notice that it proscribes damage caused
   by unintentional conduct. 2 But Kapordelis forfeited this issue because, as he


           2
             In her disciplinary hearing report, the DHO found that Kapordelis violated
   Disciplinary Code 218 without specifying whether she based her finding on intentional or
   unintentional conduct. In her subsequent declaration submitted in response to
   Kapordelis’s § 2241 petition, the DHO clarified that Kapordelis violated the rule by
   breaking his CPAP mask, regardless of “whether done intentionally or via negligent and/or




                                              8
Case: 19-30968        Document: 00516077833             Page: 9      Date Filed: 11/02/2021




                                        No. 19-30968

   concedes in his brief, it “is being raised for the first time on appeal.” See
   Rollins v. Home Depot USA, 8 F.4th 393, 397 (5th Cir. 2021). And he has
   failed otherwise to show that “a miscarriage of justice would result from our
   failure to consider [the issue].” AG Acceptance Corp. v. Veigel, 564 F.3d 695,
   700 (5th Cir. 2009) (internal quotation marks and citation omitted).
   Irrespective of forfeiture, because we agree with the district court that there
   was “some evidence” to support a finding of intentional damage to
   Kapordelis’s CPAP mask, it is also unnecessary for us to address this issue
   further.
                                             C.
           Kapordelis next asserts that the DHO’s finding that he caused damage
   in excess of $100 was not supported by “some evidence” because he only
   broke the mask’s “flexible spacebar,” which he asserts “would likely cost
   less than $20 to replace.” Again, “[w]hether there is ‘some evidence’ is an
   issue of law that we review de novo.” Teague, 482 F.3d at 773 (citing Richards
   v. Dretke, 394 F.3d 291, 293 (5th Cir. 2004)).
           According to the DHO’s report, evidence was presented at the
   disciplinary hearing that a CPAP mask is valued at $200. While Kapordelis
   asserts that his sworn pleadings support a finding that any damage was
   limited to the mask’s spacebar, which he says costs $20, he has neither
   provided any evidence of the actual cost to replace the spacebar nor
   established that the spacebar was detachable and capable of being purchased
   separately from the more expensive mask. To the contrary, the record shows
   that Kapordelis was issued an entirely new CPAP mask in August 2018. And
   the DHO observed Kapordelis’s broken mask but made no findings that the



   improper use . . . .” The DHO averred that “explicit intent to destroy government
   property is not a necessary threshold for finding an individual guilty of violating [BOP]
   Disciplinary Code 218.”




                                              9
Case: 19-30968     Document: 00516077833              Page: 10   Date Filed: 11/02/2021




                                       No. 19-30968

   damage was minimal or less than the mask’s $200 value. Based on the
   foregoing, we find that the DHO’s determination that Kapordelis caused
   damage in excess of $100 was supported by “some evidence.”
                                           D.
          Finally, Kapordelis challenges the district court’s denial of his Rule
   59(e) motion, which we review for an abuse of discretion. Dearmore v. City
   of Garland, 519 F.3d 517, 520 (5th Cir. 2008). “A Rule 59(e) motion must
   clearly establish either a manifest error of law or fact or must present newly
   discovered evidence and cannot raise issues that could, and should, have
   been made before the judgment issued.” Advocare Int’l LP v. Horizon Labs.,
   Inc., 524 F.3d 679, 691 (5th Cir. 2008) (internal quotation marks and citation
   omitted). Those conditions are not met here.
          The district court denied Kapordelis’s Rule 59(e) motion upon
   finding there was “no cause to alter its judgment.” On appeal, Kapordelis
   does not point to any specific error in the district court’s denial of his motion.
   Rather, he recognizes that “[t]he issues raised in [his] Rule 59(e) pleading
   are precisely the same issues which are being raised (among others) in the
   instant appeal.”      Because we have already addressed Kapordelis’s
   contentions in our discussion above, we conclude for the same reasons that
   the district court did not abuse its discretion in denying Kapordelis’s Rule
   59(e) motion.
                                   *        *         *
          For the foregoing reasons, the district court’s judgment is
                                                                    AFFIRMED.




                                           10